___________

                                     No. 96-1906
                                     ___________

Margie Moore-McNary,                      *
                                          *
              Appellant,                  *
                                          *    Appeal from the United States
     v.                                   *    District Court for the
                                          *    Eastern District of Missouri.
Computer Sales International,             *
Inc.,                                     *           [UNPUBLISHED]
                                          *
              Appellee.                   *

                                     ___________

                        Submitted:   December 26, 1996

                            Filed:
                                     ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Margie Moore-McNary appeals the district court's1 order dismissing
her employment discrimination action without prejudice under Federal Rule
of Civil Procedure 41(b).      After careful review, we conclude the district
court did not abuse its discretion.           See Edgington v. Missouri Dep’t of
Corrections, 52 F.3d 777, 779 (8th Cir. 1995) (standard of review).
Accordingly, we affirm.      See 8th Cir. R. 47B.


     A true copy.


              Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




     1
      The Honorable Charles A. Shaw, United States District Judge
for the Eastern District of Missouri.